Citation Nr: 1436287	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  09-49 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1966 to September 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.


FINDING OF FACT

During the appeals period the Veteran has not been diagnosed as suffering from residuals of a traumatic brain injury.


CONCLUSION OF LAW

Residuals of a traumatic brain injury were not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA's duty to notify was satisfied prior to the initial rating decision through a January 2008 notice letter sent to the Veteran that fully addressed all notice elements.  The letter informed the Veteran of what evidence was required to substantiate his service connection claim and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  In light of the above, the Board finds that the Veteran was provided all required notice and that no useful purpose would be served by delaying appellate review to send out additional notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with claims file.  The Veteran has not identified any additional records that should be obtained prior to appellate consideration.  VA's duty to further assist the Veteran in locating additional records has been satisfied. 

A VA examination was not provided in conjunction with the Veteran's service connection claim, and the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4) (2012).  VA has a duty to provide a VA examination when the record lacks evidence to decide the veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, there is no evidence of a diagnosis of residuals of a traumatic brain injury.  Further, even if there were a diagnosis and the Board accepts the Veteran's claim of an in-service brain injury as credible, there is no indication that the claimed disability is etiologically related to anything in service.  The Veteran's conclusory lay statements are insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  As the elements of McLendon have not been met, VA is not required to provide the Veteran with a VA examination in conjunction with his claim.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran claims entitlement to service connection for residuals of a traumatic brain injury.  The Veteran asserts that engaging in combat with the enemy resulted in him suffering a traumatic brain injury the residuals of which he suffers from today in the form of memory and attention problems.  The Veteran points to no one in-service incident but notes his military occupational specialty was infantryman and he was more than once in an armored personnel carrier that was hit by explosives.  See February 2008 Veteran's Statement.   

In June 2006, the Veteran had a neuropsychology consult at the San Diego, VA Medical Center.  The VA examiners noted the Veteran's "test results revealed significant neurocognitive strengths across the assessed cognitive domains."  In support of this, the VA examiners indicated the Veteran did particularly well at tapping skills, language, visuoconstruction, executive functioning, and unstructured verbal material.  "He also had intact performances on tests of written arithmetic and a measure of visual spatial processing.  In terms of memory," the Veteran's "performances indicate[d] above average encoding (learning), recall, and recognition memory for complex and demanding verbal and visual material.  There was no evidence of rapid forgetting of information over time or unusual error patterns."  An Axis I diagnosis of normal neuropsychological test results was rendered.   

The VA examiners did stress that the Veteran's emotional functioning was of significant concern.  The neuropsychology consult report says the Veteran's "emotional functioning likely contributes to his subjective cognitive complaints and may interfere with his concentration and attention when he is in situations that are less structured than the testing environment."  However, the VA examiners did not attribute the Veteran's emotional functioning to a traumatic brain injury.  Furthermore, in regards to personality functioning, it is reported that the Veteran's supplementary scales are consistent with individuals who are diagnosed with PTSD, of which the Veteran is currently service connected.  

To prevail on the issue of service connection, there must be medical evidence of a current disability at some point during the pendency of the claim.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection); Brammer  v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability).

The Board acknowledges the Veteran's contention that he is suffering from memory and attention problems, and that he is competent to report such symptomatology.  However, the Veteran is not shown to have the medical expertise required to competently diagnose himself with residuals of a traumatic brain injury.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).

In sum, the Board finds that the Veteran has produced no medical evidence or opinion in support of his claim that he currently suffers from residuals of a traumatic brain injury.  In light of this, the Board concludes that the preponderance of the evidence is against the claim for service connection for a brain disability.  The benefit of the doubt rule therefore does not apply, and service connection for residuals of a traumatic brain injury is not warranted.  See 38 U.S.C.A. § 5107 (West 2002).
 

ORDER

Service connection for residuals of a traumatic brain injury is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


